The opinion of the court was delivered by
Fort, J.
The ordinance brought up in this case is the same as that held void in Thurlow Medical Co. v. Salem, ante p. 111, decided at the present term, and hence this ease is ruled by that. But if that were not the fact and the ordinance were not void, it still would not bo a justification for the imposition of a license fee upon a milk vendor. We held, in the case of the Thurlow Medical Company, just referred to, that the city had power to impose licenses for revenue only, under the act of May 16th, 1894. This ordinance, being declared by its title to be one for revenue, must find support in that statute, but that act, by its proviso, expressly declares “that no person shall be required to take out a license in order to sell any product of his farm, or to sell meat, milk, bread or cake.” Pamph. L., p. 393.
The ordinance is set aside.